Citation Nr: 0627437	
Decision Date: 08/30/06    Archive Date: 09/06/06

DOCKET NO.  04-38 521A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to non-service-connected death pension 
benefits.

3.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	The Appellant's son




ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Counsel


INTRODUCTION

The veteran served in recognized Philippine guerilla service 
from March 6, 1945 to May 9, 1946, and regular Philippine 
Army service on May 9, 1946.  He died on January [redacted], 1978.  
The appellant is veteran's widow.  The appellant has 
designated her son with power of attorney to represent her in 
this matter in accordance with the requirements of 38 C.F.R. 
§ 14.630 (2005).

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating actions rendered by the Regional Office 
(RO) of the Department of Veterans Affairs (VA), in Manila, 
the Republic of the Philippines.  As additional procedural 
background, the Board notes that although the January 2004 RO 
rating decision only relates to the issue of service 
connection for the cause of the veteran's death, in the 
February 2004 letter accompanying this decision, the RO also 
notified the appellant of the denial of her claims for non-
service-connected death pension and accrued benefits.  

The Board also notes that throughout this claim, the 
appellant has alleged through various written statements that 
the veteran's death resulted from inadequate medical care or 
treatment.  On page 5 of a November 2004 joint statement by 
the appellant and her representative, it is specifically 
claimed that entitlement to compensation for the cause of the 
veteran's death is warranted under 38 U.S.C.A. § 1151.  This 
aspect of the claim was not adjudicated by the RO.  In order 
to ensure full compliance with the requirements of law, the 
issue of entitlement to compensation for the cause of 
veteran's death based under the provisions of 38 U.S.C.A. 
§ 1151 is hereby referred to the RO for appropriate action.

The appellant has requested equitable relief under the 
provisions of 38 U.S.C.A. § 503 (West 1991).  A grant of 
equitable relief is solely within the discretion of the 
Secretary of Veterans Affairs.  It is not within the 
Board's jurisdiction.  See Darrow v. Derwinski, 2 Vet. 
App. 303 (1992).  The request will be referred to the 
Chairman of the Board for consideration under 38 C.F.R. 
§ 2.7 (2005) after this decision of the Board has been 
issued.  


FINDINGS OF FACT

1.  The veteran's service personnel records show that he 
served in recognized Philippine guerilla service from March 
6, 1945 to May 9, 1946, and regular Philippine Army service 
on May 9, 1946.  

2.  The veteran died on January [redacted], 1978; his death 
certificate lists the immediate cause of death as cerebral 
vascular accident due to brain metastasis due to prostate 
cancer.  

3.  The veteran was not service-connected for any disability 
during his lifetime.

4.  The medical evidence does not show that a disease or 
injury of service origin caused or contributed substantially 
or materially to cause or hasten the veteran's death.  
Prostate cancer and a cerebrovascular accident were first 
shown decades following service separation and are not shown 
to be of service origin.

5.  The appellant's claim for accrued benefits was filed with 
VA on August 27, 2003, approximately 25 years after the 
veteran's death. 


CONCLUSIONS OF LAW

1.  Entitlement for service connection for the cause of the 
veteran's death is not warranted. 38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.309, 3.312 (2005).

2.  Entitlement to non-service-connected death pension is not 
warranted.  38 U.S.C.A. §§ 107, 1541, 5107 (West 2002); 
38 C.F.R. §§ 3.3, 3.40, 3.41 (2005).

3.  Entitlement to accrued benefits is not warranted.  38 
U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual and Procedural Background

The veteran died on January [redacted], 1978.  As a consequence of 
the nature of the veteran's service in the recognized 
Philippine guerilla service from March 6, 1945 to May 9, 
1946, and regular Philippine Army service on May 9, 1946, the 
appellant is only entitled to a limited range of benefits 
under the applicable laws and regulations.  38 U.S.C.A. 
§ 101(2), (24), 107(a) (West 2002); 38 C.F.R. §§ 3.1, 3.6, 
3.40, 3.41 (2005).  

A January 2004 RO rating decision denied entitlement to 
service connection for the veteran's death.  The Board notes 
that although the January 2004 RO rating decision only 
relates to this issue, in the February 2004 letter 
accompanying this decision, the RO also notified the 
appellant of the denial of her claims for non-service-
connected death pension and accrued benefits.  


II.  Service Connection for the Cause of the Veteran's Death

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  As was noted in the 
introduction section of this decision, the appellant contends 
that compensation for the cause of the veteran's death is 
warranted under 38 U.S.C.A. § 1151, and that issue has not 
been adjudication by the RO and has been referred to the RO 
for appropriate action.  In view thereof, this decision will 
adjudicate the issue on appeal without regard to that theory 
of entitlement and is limited to the theory that the veteran 
disability incurred in or as the result of his creditable 
Philippine service during World War II that principally, or 
materially or substantially contributed to cause his death.  

As a preliminary matter, the Board recognizes that the nature 
of the veteran's established Philippine service during World 
War II affords the appellant the right to be awarded 
entitlement to service connection for the veteran's death.  
38 U.S.C.A. § 107; 38 C.F.R. §§ 3.40, 3.41.  The cause of a 
veteran's death will be considered to be due to a service-
connected disability when the evidence establishes that such 
disability was either the principal or contributory cause of 
death.  38 C.F.R. § 3.312(a).  For a service-connected 
disability to be considered the principal or primary cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  38 C.F.R. § 3.312(b).  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).  

A disability will be service-connected if it resulted from an 
injury suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  Certain chronic disabilities are presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The veteran's death certificate shows that the veteran died 
on January [redacted], 1978, as a result of a cerebrovascular 
accident due to brain metastasis due to prostate cancer.

The veteran was not determined by VA to be service-connected 
for any disability related to service during his lifetime.  
The veteran's service personnel records consist of various 
affidavits the veteran filed in support of the nature of his 
service and his discharge.  The veteran's Affidavit of 
Philippine Army Personnel shows that the veteran did not 
report any wounds, injuries, or illnesses incurred in or 
aggravated by service.  And the veteran's discharge documents 
from the Philippine Army, dated in May 1946, similarly 
reported that he did not have any wounds, injuries or 
illnesses incurred in or aggravated by service.  There were 
no service medical records except for a physical examination 
report, dated in May 1946, which also reports no injury or 
illnesses sustained in or aggravated by service. 

The post-service medical records consist of a January 6, 
1978, discharge summary from the Veterans Memorial Hospital, 
which shows that that veteran was admitted to that facility 
in December 1977 and was discharged on January 6, 1978, 
against medical advice.  Treatment was administered for 
diagnosed hiatal hernia, pulmonary tuberculosis; and 
pneumonia.  The report notes that medical records from St. 
Luke's regarding the hiatal hernia had been reviewed.  No 
information regarding the veteran's period of military 
service is provided.  

Upon review of all of the evidence in conjunction with the 
applicable laws and regulations, the Board finds that service 
connection for the cause of the veteran's death is not 
warranted.  The Board comes to this conclusion on the basis 
that there is no evidence showing that the veteran sustained 
an injury or disease in service or that a preexisting disease 
or injury, if any, was aggravated by service and that such 
disability caused or contributed to cause the veteran's 
death.  The veteran's prostate cancer was first shown decades 
after service and was not identified by his treating 
physicians less than a month from his death.  The certificate 
of death indicates that the fatal cerebrovascular accident 
resulted from the prostate cancer.  Again, there is no 
indication that this disability or underlying disease process 
was present until shortly before the veteran's death.  No 
medical evidence of record that links the veteran's prostate 
cancer, which was ultimately responsible for his death, to 
service.  The veteran was not service-connected for prostate 
cancer or any other disability.  It is further noted that the 
appellant stated at the RO hearing that all the available 
evidence had been submitted.  Based on the foregoing, the 
preponderance of the evidence is against the appellant's 
claim.  As such, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied. 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

While we appreciate the veteran's military service in support 
of the United States and the Commonwealth of the Philippines, 
without evidence that the veteran's death was caused by 
disease or injury sustained in service, the appellant's claim 
cannot be granted as a matter of law, and must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).

III.  Entitlement to Non-Service-Connected Death Pension 
Benefits

The appellant contends that she is entitled to non-service-
connected death pension.  Applicable law and regulations 
provide that a spouse of a veteran who meets the requirements 
of 38 U.S.C.A. § 1521(j) is entitled to a non-service-
connected pension.  38 U.S.C.A. § 1541(a).  In this case, 
however, because the veteran's only verified service is with 
the recognized Philippine guerilla service from March 6, 1945 
to May 9, 1946, and regular Philippine Army service on May 9, 
1946, the appellant is not entitled to a non-service-
connected death pension, for the reason's set forth below. 

Although the veteran's has creditable Philippine World War II 
service, the appellant is only entitled to a limited range of 
benefits under the applicable laws and regulations.  
38 U.S.C.A. § 101(2), (24), 107(a) (West 2002); 38 C.F.R. 
§§ 3.1, 3.6, 3.40, 3.41 (2005).  

Indeed, as provided for in the applicable laws and 
regulations, the veteran's creditable Philippine World War II 
Service is only deemed active service for the purpose of 
qualifying for benefits available under the following 
circumstances or provisions:  Contracts of National Service 
Life Insurance entered before February 18, 1946; Chapter 10 
of Title 37; and Chapters 11, 13, 23, and 24 of Title 38.  
38 U.S.C.A. § 107.  The benefit of non-service-connection 
death pension being sought is provided for under Chapter 15, 
Title 38.  See 38 U.S.C.A. § 1541(a).  Therefore, by the 
specific terms of this statute, the appellant is not entitled 
to non-service-connected death pension as a matter of law.  
Where the law and not the evidence is dispositive, the claim 
should be denied because of the absence of legal merit or 
lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994). 

IV.  Entitlement to Accrued Benefits

The appellant contends that she is entitled to accrued 
benefits.  Governing law and regulations provide that, upon 
the death of a veteran, periodic monetary benefits to which 
he was entitled, on the basis of evidence in the file at the 
date of death (accrued benefits) and due and unpaid for a 
period of not more than two years prior to death, may be paid 
to certain parties.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 
3.1000(a).  Applications for accrued benefits must be filed 
within one year after the date of death.  38 U.S.C.A. § 
5121(c); 38 C.F.R. § 3.1000(c).

The veteran died on January [redacted], 1978.  While the appellant 
filed a claim for burial benefits in February 1978, there is 
no evidence of record to show that she filed a claim for 
accrued benefits within one year after the date of death, as 
is required by applicable laws and regulations.  See 38 
U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).  As your initial 
claim for dependency and indemnity, death pension, and 
accrued benefits was not received until August 2003, some 25 
years after the death of the appellant, your claim for 
accrued benefits is untimely and must be denied as a matter 
of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  

V.  VCAA Compliance

In rendering this decision, the Board has considered the 
Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

During the pendancy of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those 
five elements include:  1) veteran status; 2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 
5) effective date of the disability.  The Court held 
that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the 
claimant with notice of what information and evidence 
not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, slip op. at 14.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is 
awarded.  Id.  

VA satisfied its duty to notify by means of an October 2003 
letter from the agency of original jurisdiction (AOJ) to the 
appellant that was issued prior to the initial AOJ decision 
dated in January 2004.  The letter informed the appellant of 
what evidence was required to substantiate the claim and of 
her and VA's respective duties for obtaining evidence.  The 
appellant was also asked to submit evidence and/or 
information in his possession to the AOJ.  

The veteran was not provided with a notice concerning 
disability ratings and effective dates for the award of 
benefits that would be assigned if service connection were 
awarded as required by the Dingess/Hartman decision.  
However, since the Board upholds AOJ's decision denying the 
claims considered on appeal, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  Therefore, since the appellant's claims remained 
denied as a result of this decision, the "downstream" issue 
of the appropriate effective date is moot.  

In general regard to all the duty to notify and assist 
requirements, as discussed below, the appellant was afforded 
a meaningful opportunity to present evidence and argument and 
to participate in his appeal.  In this case, the appellant 
was informed of her and the VA's respective responsibilities 
to identify and obtain relevant evidence, and was requested 
to submit any evidence supporting her claim to the VA in the 
above noted VCAA letter.  In the September 2004 Statement of 
the Case (SOC), the appellant was again informed of all the 
applicable laws and regulations pertinent to her claim.  
Moreover, in November 1995, the appellant provided testimony 
at a hearing before the AOJ.  Accordingly, Board holds that 
the appellant, in fact, was provided with a meaningful 
opportunity to participate in his claim by VA.  Medical 
records were obtained and considered by the AOJ and the Board 
consistent with the duty to assist the appellant in 
compliance with 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  
The appellant presented written arguments in support of her 
claims and was assisted by her designated representative.  
The veteran has also testified before an RO hearing, the 
transcript of which has been associated with the claims file.  
Thus, the Board concludes that any defect in notice, if it 
were held to exist, would be rendered harmless in the present 
case. Mayfield v. Nicholson, 19 Vet. App. 103 (2005) rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).  

Thus, the Board finds that the appellant has been fully and 
properly notified of the evidence necessary to substantiate 
his claims, of her and the VA's respective responsibility to 
identify and obtain such evidence and of the laws and 
regulations governing her claims as well as the substance of 
the regulations implementing the VCAA.  Furthermore, the VA 
has obtained all relevant evidence to support the veteran's 
claims for inclusion in his claims file.  Therefore, as all 
the requirements of the duty to notify and assist the veteran 
have been met, appellate review is appropriate.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to non-service-connection pension is denied.

Entitlement to accrued benefits is denied.



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


